Per Curiam.
Defendant William Wright and a co-defendant, Jonas Powell, were arrested and charged with robbery armed, contrary to MOLA § 750.529 (Stat Ann 1969 Cum Supp § 28.797), following the robbery of a taxicab driver in the men’s restroom of a service station in February, 1967. Both defendants were found guilty after jury trial in recorder’s court for the city of Detroit. Defendant Wright was sentenced to from four to ten years in prison and has appealed.
Defendant questions the sufficiency of the evidence offered by the people in support of the jury’s verdict of guilty. An examination of the record on appeal indicates that the evidence was such that, if believed, a jury might find the defendant guilty as charged.
The testimony of the complaining witness as to the use of a dangerous weapon, a knife, was sufficient under the holding of this Court in People v. Boxx (1969), 16 Mich App 724.
The finding of the jury is affirmed.